Haymond, Judge,
dissenting:
I dissent from the holding of the majority insofar as it approves and applies point 1 of the syllabus in Gibson v. Bower, 137 W. Va. 462, 73 S. E. 2d 817, for the reasons set forth in the dissenting opinion filed by me in that case relating to the use of sample ballots approved as official ballots by the deputy of the circuit clerk. My reasons for dissenting on that point are fully stated in my dissenting opinion in that case and it is unnecessary to repeat them in this dissent.